Pfeifer, J.,
concurring in part and dissenting in part.
{¶ 18} The majority’s decision today is not an amendment or clarificatidn of its August 1, 2007 decision; the majority has completely changed the holding on an issue settled in the first opinion. Today’s opinion should properly be called a reconsideration, and the holding in the earlier majority opinion should be considered invalid. There is no reason that the 90-day time period for exercising the right of referendum should start to run from the date of that abrogated holding. Today is the day that Ohioans have learned that they may assert their right to referendum as to Am.Sub.S.B. No. 117. On August 1, they were told they could not. The 90-day clock should start running now.
{¶ 19} The majority today recognizes the importance of the constitutional right to referendum. Unfortunately, in this case, it finds that the referendum right is only two-thirds as important as usual. The majority has given Ohioans 60 days to accomplish what the Ohio Constitution gives them 90 days to accomplish. Beyond the allure of constitutional consistency, starting the referendum clock running today would present no practical difference as far as the eventual placement of Am.Sub.S.B. No. 117 on the ballot for approval or rejection by the electors of this state. Since Section lc, Article II of the Ohio Constitution requires 60 days to pass from the filing of a referendum petition until the matter can be placed on the ballot, whether the referendum period began on August 1 or today, any successful petition would not result in Am.Sub.S.B. No. 117 being placed on the ballot for approval or rejection until November 2008. Thus, the only practical effect of starting the referendum period on August 1 is to make it much harder to meet the arduous requirements of a successful referendum petition: signatures of six percent of the electors of the state, which must include at least three percent of the electors from at least half of Ohio’s 88 counties. Section lg, Article II, of the Ohio Constitution. If, as the majority writes, the right of referendum is “of paramount importance,” this court ought not to shortchange Ohioans in their opportunity to assert that right.
{¶ 20} Accordingly, I concur in the majority’s decision today to grant a stay as to the effective date of Am.Sub.S.B. No. 117, but I dissent from the part of the decision setting August 1, rather than today, as the date from which the referendum period will run. I continue to vigorously dissent from the balance of *108State ex rel. Ohio Gen. Assembly v. Brunner, 114 Ohio St.3d 386, 2007-Ohio-3780, 872 N.E.2d 912.